                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT



 Teresa Green
                      Plaintiff,
       V.                                            Case No.     3 : 2. 0 c v l 8 !, ( J "M)
                                                                 (To be supplied by the Court)
 Stop & Shop
                      Defendant(s).

                  COMPLAINT FOR EMPLOYMENT DISCRIMINATION


1.      Plaintiff resides at the following location: 160 Atwater St West Haven CT



2.      Defendant{s) reside{s) at the following location [Attach additional sheets if more

space is required]: 100 Quality St, Trumbull, Ct 0661/ 50 Weston St, Hartford; Ct 06120

 1385 Hancock St, Quincy, MA 02169




3.     This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant{s)]:

D      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et
       seq., for employment discrimination on the basis of race, color, religion, sex, or
       national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
       2000e-5{f). Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g)
       and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

18:J   Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621,
       et seq., for employment discrimination based upon age. Jurisdiction is alleged
       pursuant to 28 U.S.C. §§ 1331, 1337, and/or 1343. Equitable and other relief is
       sought under 29 U.S.C. §§ 626{b) and {c) or §§ 633a(b) and (c).

       My Year of Birth is: _o_
                              s1~1a_,1~9-64_ _ __
0      Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for
       employment discrimination on the basis of a disability against an employer which
       constitutes a program or activity receiving Federal financial assistance.
       Jurisdiction is asserted under 28 U.S.C. §§ 1331, 1337 and/or 1343. Equitable
       and other relief is sought under 29 U.S.C. § 794a.

181    Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et
       seq., for employment discrimination on the basis of a disability against a private
       employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.§
       2000e-5(f). See 42 U.S.C. § 12117(a). Equitable and other relief is sought
       pursuant to 42 U.S.C. § 2000e-5(g). td.

4.    The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)]:



       (A)    D       Failure to hire me. I was refused a job on the following date(s): __



       (8)    181      Termination of my employment. I was terminated from my
                                                      .         May 8th
                       employment on the followmg date: - - - - - - - -

       (C)     D       Failure to promote me. I was refused a promotion on the following

                       date(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___.


       (D)     181     Other acts as specified below: I was punished for requesting

 Reasonable Accommodations. I was accused of not being disabled and constantly harassed by


 HR Rep. Julie Pinard and other managers to prove I was disabled.




                                                  2
5.        The conduct of the Defendant(s) was discriminatory because it was based upon:

race   (0 color l[J, religion lCJ, sex I.ml, age [Q national origin ~ or disability lQ.             [Please

check all applicable bases for your claim of discrimination and explain further, if
 necessary]:
                ------------------------------



6.       The facts surrounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:
I am a Disabled Veteran with multiple service related disabilities.

Diabetes is one of my disabilities and as a result of sporadic work schedules I became physically


overexerted and developed a severe foot ulcer which required me to file FMLA and take an extended

leave. Upon my return I requested Reasonable Accommodations which were denied. However, a


 compromise was made and I was given some Reasonable Accommodations. However,these


Reasonable Accommodations where taken away by HR Rep. Julie Pinard. I was told by a manager


via phone and text messages who was told by their manager(s) that I was being transferred because


who was told by their manager(s) I was dead weight and was to be given all late shifts and mistreated.




7.       The approximate number of persons who are employed by the Defendant
                             1000 Plus
employer I am suing is: _ _ _ _ _ __

8.       The alleged discrimination occurred on or about the following date(s) or time
         June 2017- May 2019 More specific dates listed on Attached documents
period: _______________________________



                                                      3
9.       I filed charges with the:

       ~       Equal Employment Opportunity Commission

       ~       Connecticut Commission on Human Rights and Opportunities

10.    The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter (copy attached), which I received on or about the following date: Nov 26th 2019

[NOTE: If you filed charges with the EEOC or the CHRO, you MUST attach a copy of

the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so

may result in delaying consideration of your claim(s).]

11.     The EEOC or the CHRO determined that there was no probable cause to believe

that discrimination occurred. My reasons for questioning that determination are as

follows [Attach additional sheets, if necessary]: _ _ _ _ _ _ _ _ __ _ _ __




12.    If relief is not granted, I will be irreparably denied rights secured under the law(s)

referred to in Item Number 3, above.

13.    WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be

deemed appropriate, including [NOTE: While all of the forms of relief listed below may

not be available in a particular action, you should place a check next to each form of

relief you seek.):

       •      Injunctive orders (specify the type of injunctive relief sought): _ __ __



              Backpay;

                                              4
        D       Reinstatement to my former position;

        181     Monetary damages (specify the type(s} of monetary damages sought}:

 Emotional Pein and Mental Suffering. Lost Wages, Benefits. OpportuniUes. Quallty of Life


      •         Other (specify the nature of any additional relief sought, not otherwise

                provided for on this form): _ _ _ __ _ _ _ _ _ _ _ _ _ _ __



                AND costs and attorneys' fees.

                                           JURY DEMAND

        I hereby        DO   18]        DO NOT     O    demand a trial by jury.


Original signature of attorney (if any)

                                                       IC  1ree111 Iere str..-
L11ied Name and address                                P, inted Name and add'res·-s- - - ~

                                                       Ifo () Aiwrrkr01· {1,/nf l!a vetJ Cf O~s A
( )                                                    '203)   q O q ~ S' 3 5 1
Attorney's telephone                                   Plaintiff's telephone

                                                       teresatookie@gmail.com
Email address if available                             Email address if available

Dated: - - - - - -




                                                   5
                 DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed    at l'I/C/2arc/2 Sf                   on     Feli      1;; 1   Jo ~o .
                   (location)       _
       Nra; 11/a w,1 ff. 0/JJ 11
                                                      Plaintiff"s Orig ruiisiinature
(Rev. 3/23/16)




                                             6
